June 30, 2006


Mr. Dwayne Hoover
Harrison Steck Hoover & Drake, P.C.
512 Main St., Suite 1100
Fort Worth, TX 76102
Mr. James R. Jordan
Shannon Gracey Ratliff & Miller, L.L.P.
500 N. Akard, Suite 2500
Dallas, TX 75201

RE:   Case Number:  04-0622
      Court of Appeals Number:  05-04-00089-CV
      Trial Court Number:  03-14250-D

Style:      MCMAHON CONTRACTING, L.P.
      v.
      CITY OF CARROLLTON

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the case to to  the  trial  court
and delivered the enclosed per curiam opinion and  judgment  in  the  above-
referenced cause.  (Justice Brister and Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cynthia Figueroa    |
|   |Calhoun                 |
|   |Ms. Lisa Matz           |